DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Applicant’s amendment of Claim 8 with regards to the rejection under 35 U.S.C. 101, rejections with respect to Claims 8-14 have been withdrawn.
With respect to Applicant’s amendment of Claims 5 and 12 with regards to minor informalities, the claim objections with respect to the same have been withdrawn.

Claim Objections
Claims 6, 13 and 19 are objected to because of the following informalities:  the claims recite on the last line “the automated passenger conveying” which should be --the automated passenger conveying subsystem--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 12-13, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keys et al. (US PGPUB 2010/0333080; hereinafter “Keys”) in view of Gandhi et al. (US PGPUB 2017/0144858; hereinafter “Gandhi”), in view of Noto et al. (US 2017/0076235; hereinafter “Noto”) and in view of Lekkas (US PGPUB 2019/0281052; hereinafter “Lekkas”).
Claim 1: (Currently Amended)
Keys teaches a processor-implemented method for pushing a revision to a system, the processor-implemented method comprising: 
receiving the revision at a network that makes the revision available to one or more subsystems ([0089] “a user may interact with the software management module 335 of the centralized utility server 320 to preprocess distribution tasks. This preprocessing may include selecting distribution task(s), uploading software binaries for distribution … the software management module 335 also interacts with the components in the vendor server 305 to retrieve the software updates, and interacts with at least the software package module 325 and licensing module 330 to prepare the payload 800 for distribution.”); 
sending, by the application on the network, a message directly to the system, the message identifying that the revision is available for downloading and deployment ([0089] “The software updates may be retrieved from the vendor server … based on an automatic push of a message from the vendor server 305 indicating that software updates are available,” wherein the ‘selection’ is further discussed below with regards to the Noto prior art reference.); 
executing an exchange operation to push the revision directly from the network to the system ([0092] “The centralized utility server 320 also includes the peer-to-peer manager 340, which pushes the payload to its subordinate nodes.” [0093] “The peer-to-peer manager 340 in this embodiment allows user to verify preprocessing and then initiate distribution to target MFPs”.).

With further regard to Claim 1, Keys does not teach the following, however, Gandhi teaches:
wherein the system is an automated passenger conveying subsystem ([0004] “a method for automatic updating of a first controller application in a component of an automated passenger conveying device”);
wherein the updating is performed according to a schedule based on elevator idle time ([0004] “automatic updating of a first controller application in a component of an automated passenger conveying device comprising disabling the automated passenger conveying device from providing service; performing a switchover from the first controller application to a second controller application,” wherein the “switchover” is the “updating”. [0051] “At arrow 328, the loader master 305 sends a message to the GCS 309 to schedule a switchover. Scheduling the switchover can include determining a time of day when the elevator system 101 is least active and slotting the switchover for that time (e.g., at a time when a building is closed). At arrow 330, the loader master 305 receives a response message from the GCS 309 that the switchover is scheduled.”); and
wherein the plurality of nodes of the automated passenger conveying subsystem include a destination dispatch system ([0031] “The computing device 109 of the elevator system 101 can be any controller, component, and/or sub-systems that utilize a controller application (e.g., software). In this way, the intelligent environment 100 can facilitate communication between the remote system 110 and the elevator system 100 to update software of that controller, component, and/or subsystem. Examples of these controllers, components, and subsystems include but are not limited to dispatch controller.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Keys with the type of system being updated and the update scheduling as taught by Gandhi since “Technical effects and benefits include eliminating the need for a mechanic to perform a site visit for installation and activation of new software thereby allowing use of existing manpower more efficiently” (Gandhi [0058]).

With further regard to Claim 1, Keys in view of Gandhi does not teach the following, however, Noto teaches:
receiving, from a user device, the revision at a network that makes the revision available to one or more subsystems ([0023] “a software update for a given industrial asset 108 may be initially created/stored on a separate computing device and subsequently transmitted or uploaded to the update server 102 for storage thereon,” wherein the ‘separate computing device’ is the ‘user device’, and wherein the user uses the device as further described in Noto, [0044] “an engineer, manager, operator, or other user may upload a software update for an industrial asset(s) 108 to the update server 102.”);
receiving, by an application executed on a processor of the network, a selection input from the user device identifying the automated passenger conveying subsystem of the one or more subsystems ([0044] “Additionally, at (304), the user may select one or more remote locations 150 and/or one or more industrial assets 108 located at such remote location(s) 150 where the new software update is to be published or installed.”); and 
sending, by the application on the network, a message directly to the automated passenger conveying subsystem based on the selection input ([0045] “the update server 102 may be configured to transmit an indication of the availability of a new software update to the asset controller 104 without any periodic polling by the asset controller 104.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Keys in view of Gandhi with the user device operation as taught by Noto in order to implement a “improved system and method for scheduling software updates for an industrial asset” (Noto [0004]), wherein the system disclosed in Noto also provides an improved system management functionality since updates to device software may be uploaded by a user device remote from the update server itself.

With further regard to Claim 1, Keys in view of Gandhi and Noto does not teach the following, however, Lekkas teaches:
updating, at the automated passenger conveying subsystem, a plurality of nodes of the automated passenger conveying subsystem with the revision ([0039] “remote server 190 may determine that new firmware (e.g., protected data) is available for ECU node 140 and send a push notification to TCU 155 regarding ECU node 140 and information associated with the new firmware (e.g., release date, release version, file size, etc.). In response, TCU 155 may compare the information of the push notification with metadata of ECU data 165 associated with ECU Node 140, communicate with remote server 190 if TCU 155 detects any discrepancies, coordinate secured (e.g., encrypted, etc.) delivery of the firmware update via remote network 180 with remote server 190… Additionally or alternatively, TCU 155 may communicate ECU data 165 associated with one or more ECUs (e.g., one or more of ECU nodes 140, 145, and 150) to remote server 190 via remote network 180 to facilitate a determination by remote server 190, in conjunction with ECU data 191 as discussed below, whether to deliver protected data to vehicle 102 via remote network 180 and TCU 155,” wherein the “TCU” is the “subsystem”.); and
wherein the plurality of nodes of the automated passenger conveying subsystem include an access control/security system ([0010] “In accordance with embodiments of the present invention, an access authority may be used in conjunction with the security module to provide security enhancements to the automotive controller network.” [0054] “TCU 155 may send additional signaling instructions to security module 110 such as… to install firmware updates for security module 110”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Keys in view of Gandhi and Noto with the updating a plurality of nodes as taught by Lekkas since “one or more ECUs (e.g., one or more of ECU nodes 140, 145, and 150) may benefit from receiving protected data” (Lekkas [0039]), wherein “Protected data of embodiments may include data (e.g., software, firmware, other control instructions, etc.) updates for automotive ECUs” (Lekkas [0043]).

Claim 2:
Keys in view of Gandhi, Noto and Lekkas teaches the method of claim 1, and Keys further teaches: wherein receiving the revision comprises storing the revision on a database or firmware service of the network ([0027] “A software package module 325 is also provided at the centralized utility server 320. This software package module 325 receives a software update from a software release module, and generates a payload including the software and other instructions, which will be discussed below, for subsequent distribution to the fleet of MFPs 355.” [0092] “The centralized utility server 320 also includes the peer-to-peer manager 340, which pushes the payload to its subordinate nodes,” wherein the “Centralized Utility Server 320” is a type of database since the Applicant’s specification describes a database in Paragraph [0036] of the published specification, which recites, “The database 257 is a server, data repository and/or other data store that includes various kinds of mechanisms for storing, accessing, and retrieving various kinds of data.”). 

Claim 3:
Keys in view of Gandhi, Noto and Lekkas teaches the method of claim 1, and Keys further teaches: wherein the revision comprises a data update, a software update, or a configuration update for a class of devices or components of the one or more subsystems ([0027] “The centralized utility server 320 also includes a licensing module 330, which communicates with a licensing module 315 and software release module 310 of the vendor server 305 to obtain the latest version of software updates from the vendor server 305. A software package module 325 is also provided at the centralized utility server 320.”). 

Claim 5: (Currently Amended)
Keys in view of Gandhi, Noto and Lekkas teaches the method of claim 1. Keys in view of Noto and Lekkas does not teach the following, however, Gandhi teaches:
wherein the exchange operation comprises the automated passenger conveying subsystem downloading the revision from a database of the network via the application or a firmware service of the network and deploying the revision to a device or component of the automated passenger conveying subsystem ([0005] “the method can further comprise downloading the second controller application in response to a software compatibility check.” [0041] “The storage system 224…may include a database… and may include various kinds of mechanisms for storing, accessing, and retrieving various kinds of data,” wherein Fig. 2 shows “Computing Device” 109 comprising “Storage System” 224. [0048] “The loader master 305 can be a computing device.” [0049] “the loader master 305 sends a download message along with application software to the GCS [global control system] 309. For example, the loader master 305 may utilize a first library to supply a latest version of a controller application”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Keys in view of Noto and Lekkas with the downloading and deploying as taught by Gandhi since “Technical effects and benefits include eliminating the need for a mechanic to perform a site visit for installation and activation of new software thereby allowing use of existing manpower more efficiently” (Gandhi [0058]).

Claim 6:
Keys in view of Gandhi, Noto and Lekkas teaches the method of claim 1, and Keys further teaches: wherein the exchange operation comprises the automated passenger conveying subsystem providing log files to the network with respect to operations of a device or component of the automated passenger conveying ([0025] “When update jobs complete, reports 206 of results will propagate in the opposite direction.” [0068] “It can be noted that report data may include information such as MFP status, and/or update success.”). 

Claim 8: (Currently Amended)
Keys teaches a non-transitory computer program product comprising a computer readable medium storing processor readable instructions for pushing a revision to an automated passenger conveying subsystem, the processor readable instructions executable by a processor of a network to cause: 
receiving the revision at the network that makes the revision available to one or more subsystems ([0089] “a user may interact with the software management module 335 of the centralized utility server 320 to preprocess distribution tasks. This preprocessing may include selecting distribution task(s), uploading software binaries for distribution … the software management module 335 also interacts with the components in the vendor server 305 to retrieve the software updates, and interacts with at least the software package module 325 and licensing module 330 to prepare the payload 800 for distribution.”);
sending, by the application on the network, a message directly to the system, the message identifying that the revision is available for downloading and deployment ([0089] “The software updates may be retrieved from the vendor server … based on an automatic push of a message from the vendor server 305 indicating that software updates are available.”); 
executing an exchange operation to push the revision directly from the network to the system ([0092] “The centralized utility server 320 also includes the peer-to-peer manager 340, which pushes the payload to its subordinate nodes.” [0093] “The peer-to-peer manager 340 in this embodiment allows user to verify preprocessing and then initiate distribution to target MFPs”.).

With further regard to Claim 8, Keys does not teach the following, however, Gandhi teaches:
wherein the system is an automated passenger conveying subsystem ([0004] “a method for automatic updating of a first controller application in a component of an automated passenger conveying device”);
wherein the updating is performed according to a schedule based on elevator idle time ([0004] “automatic updating of a first controller application in a component of an automated passenger conveying device comprising disabling the automated passenger conveying device from providing service; performing a switchover from the first controller application to a second controller application,” wherein the “switchover” is the “updating”. [0051] “At arrow 328, the loader master 305 sends a message to the GCS 309 to schedule a switchover. Scheduling the switchover can include determining a time of day when the elevator system 101 is least active and slotting the switchover for that time (e.g., at a time when a building is closed). At arrow 330, the loader master 305 receives a response message from the GCS 309 that the switchover is scheduled.”); and
wherein the plurality of nodes of the automated passenger conveying subsystem include a destination dispatch system ([0031] “The computing device 109 of the elevator system 101 can be any controller, component, and/or sub-systems that utilize a controller application (e.g., software). In this way, the intelligent environment 100 can facilitate communication between the remote system 110 and the elevator system 100 to update software of that controller, component, and/or subsystem. Examples of these controllers, components, and subsystems include but are not limited to dispatch controller.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Keys with the type of system being updated and the update scheduling as taught by Gandhi since “Technical effects and benefits include eliminating the need for a mechanic to perform a site visit for installation and activation of new software thereby allowing use of existing manpower more efficiently” (Gandhi [0058]).

With further regard to Claim 8, Keys in view of Gandhi does not teach the following, however, Noto teaches:
receiving, from a user device, the revision at the network that makes the revision available to one or more subsystems ([0023] “a software update for a given industrial asset 108 may be initially created/stored on a separate computing device and subsequently transmitted or uploaded to the update server 102 for storage thereon,” wherein the ‘separate computing device’ is the ‘user device’, and wherein the user uses the device as further described in Noto, [0044] “an engineer, manager, operator, or other user may upload a software update for an industrial asset(s) 108 to the update server 102.”);
receiving, by an application executed on a processor of the network, a selection input from the user device identifying the automated passenger conveying subsystem of the one or more subsystems ([0044] “Additionally, at (304), the user may select one or more remote locations 150 and/or one or more industrial assets 108 located at such remote location(s) 150 where the new software update is to be published or installed.”); and 
sending, by the application on the network, a message directly to the automated passenger conveying subsystem based on the selection input ([0045] “the update server 102 may be configured to transmit an indication of the availability of a new software update to the asset controller 104 without any periodic polling by the asset controller 104.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Keys in view of Gandhi with the user device operation as taught by Noto in order to implement a “improved system and method for scheduling software updates for an industrial asset” (Noto [0004]), wherein the system disclosed in Noto also provides an improved system management functionality since updates to device software may be uploaded by a user device remote from the update server itself.

With further regard to Claim 8, Keys in view of Gandhi and Noto does not teach the following, however, Lekkas teaches:
updating, at the automated passenger conveying subsystem, a plurality of nodes of the automated passenger conveying subsystem with the revision ([0039] “remote server 190 may determine that new firmware (e.g., protected data) is available for ECU node 140 and send a push notification to TCU 155 regarding ECU node 140 and information associated with the new firmware (e.g., release date, release version, file size, etc.). In response, TCU 155 may compare the information of the push notification with metadata of ECU data 165 associated with ECU Node 140, communicate with remote server 190 if TCU 155 detects any discrepancies, coordinate secured (e.g., encrypted, etc.) delivery of the firmware update via remote network 180 with remote server 190… Additionally or alternatively, TCU 155 may communicate ECU data 165 associated with one or more ECUs (e.g., one or more of ECU nodes 140, 145, and 150) to remote server 190 via remote network 180 to facilitate a determination by remote server 190, in conjunction with ECU data 191 as discussed below, whether to deliver protected data to vehicle 102 via remote network 180 and TCU 155,” wherein the “TCU” is the “subsystem”.); and
wherein the plurality of nodes of the automated passenger conveying subsystem include an access control/security system ([0010] “In accordance with embodiments of the present invention, an access authority may be used in conjunction with the security module to provide security enhancements to the automotive controller network.” [0054] “TCU 155 may send additional signaling instructions to security module 110 such as… to install firmware updates for security module 110”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Keys in view of Gandhi and Noto with the updating a plurality of nodes as taught by Lekkas since “one or more ECUs (e.g., one or more of ECU nodes 140, 145, and 150) may benefit from receiving protected data” (Lekkas [0039]), wherein “Protected data of embodiments may include data (e.g., software, firmware, other control instructions, etc.) updates for automotive ECUs” (Lekkas [0043]).

Claim 9:
Keys in view of Gandhi, Noto and Lekkas teaches the computer program product of claim 8, and Keys further teaches: wherein receiving the revision comprises storing the revision on a database or firmware service of the network ([0027] “A software package module 325 is also provided at the centralized utility server 320. This software package module 325 receives a software update from a software release module, and generates a payload including the software and other instructions, which will be discussed below, for subsequent distribution to the fleet of MFPs 355.” [0092] “The centralized utility server 320 also includes the peer-to-peer manager 340, which pushes the payload to its subordinate nodes,” wherein the “Centralized Utility Server 320” is a type of database since the Applicant’s specification describes a database in Paragraph [0036] of the published specification, which recites, “The database 257 is a server, data repository and/or other data store that includes various kinds of mechanisms for storing, accessing, and retrieving various kinds of data.”). 

Claim 10:
Keys in view of Gandhi, Noto and Lekkas teaches the computer program product of claim 8, and Keys further teaches: wherein the revision comprises a data update, a software update, or a configuration update for a class of devices or components of the one or more subsystems ([0027] “The centralized utility server 320 also includes a licensing module 330, which communicates with a licensing module 315 and software release module 310 of the vendor server 305 to obtain the latest version of software updates from the vendor server 305. A software package module 325 is also provided at the centralized utility server 320.”).

Claim 12: (Currently Amended)
Keys in view of Gandhi, Noto and Lekkas teaches the computer program product of claim 8. Keys in view of Noto and Lekkas does not teach the following, however, Gandhi teaches:
wherein the exchange operation comprises the automated passenger conveying subsystem downloading the revision from a database of the network via the application or a firmware service of the network and deploying the revision to a device or component of the automated passenger conveying subsystem ([0005] “the method can further comprise downloading the second controller application in response to a software compatibility check.” [0041] “The storage system 224…may include a database… and may include various kinds of mechanisms for storing, accessing, and retrieving various kinds of data,” wherein Fig. 2 shows “Computing Device” 109 comprising “Storage System” 224. [0048] “The loader master 305 can be a computing device.” [0049] “the loader master 305 sends a download message along with application software to the GCS [global control system] 309. For example, the loader master 305 may utilize a first library to supply a latest version of a controller application”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Keys in view of Noto and Lekkas with the downloading and deploying as taught by Gandhi since “Technical effects and benefits include eliminating the need for a mechanic to perform a site visit for installation and activation of new software thereby allowing use of existing manpower more efficiently” (Gandhi [0058]).

Claim 13:
Keys in view of Gandhi, Noto and Lekkas teaches the computer program product of claim 8, and Keys further teaches: wherein the exchange operation comprises the automated passenger conveying subsystem providing log files to the network with respect to operations of a device or component of the automated passenger conveying ([0025] “When update jobs complete, reports 206 of results will propagate in the opposite direction.” [0068] “It can be noted that report data may include information such as MFP status, and/or update success.”).

Claim 15: (Currently Amended)
Keys teaches a product software management system comprising a network, the network comprising a processor executing processor readable instructions for pushing a revision to an automated passenger conveying subsystem to cause: 
receiving the revision at the network that makes the revision available to one or more subsystems ([0089] “a user may interact with the software management module 335 of the centralized utility server 320 to preprocess distribution tasks. This preprocessing may include selecting distribution task(s), uploading software binaries for distribution … the software management module 335 also interacts with the components in the vendor server 305 to retrieve the software updates, and interacts with at least the software package module 325 and licensing module 330 to prepare the payload 800 for distribution.”); 
sending, by the application on the network, a message directly to the system based on the selection input, the message identifying that the revision is available for downloading and deployment ([0089] “The software updates may be retrieved from the vendor server … based on an automatic push of a message from the vendor server 305 indicating that software updates are available.”); 
executing an exchange operation to push the revision directly from the network to the system ([0092] “The centralized utility server 320 also includes the peer-to-peer manager 340, which pushes the payload to its subordinate nodes.” [0093] “The peer-to-peer manager 340 in this embodiment allows user to verify preprocessing and then initiate distribution to target MFPs”.).

With further regard to Claim 15, Keys does not teach the following, however, Gandhi teaches:
wherein the system is an automated passenger conveying subsystem ([0004] “a method for automatic updating of a first controller application in a component of an automated passenger conveying device”);
wherein the updating is performed according to a schedule based on elevator idle time ([0004] “automatic updating of a first controller application in a component of an automated passenger conveying device comprising disabling the automated passenger conveying device from providing service; performing a switchover from the first controller application to a second controller application,” wherein the “switchover” is the “updating”. [0051] “At arrow 328, the loader master 305 sends a message to the GCS 309 to schedule a switchover. Scheduling the switchover can include determining a time of day when the elevator system 101 is least active and slotting the switchover for that time (e.g., at a time when a building is closed). At arrow 330, the loader master 305 receives a response message from the GCS 309 that the switchover is scheduled.”); and
wherein the plurality of nodes of the automated passenger conveying subsystem include a destination dispatch system ([0031] “The computing device 109 of the elevator system 101 can be any controller, component, and/or sub-systems that utilize a controller application (e.g., software). In this way, the intelligent environment 100 can facilitate communication between the remote system 110 and the elevator system 100 to update software of that controller, component, and/or subsystem. Examples of these controllers, components, and subsystems include but are not limited to dispatch controller.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Keys with the type of system being updated as taught by Gandhi since “Technical effects and benefits include eliminating the need for a mechanic to perform a site visit for installation and activation of new software thereby allowing use of existing manpower more efficiently” (Gandhi [0058]).

With further regard to Claim 15, Keys in view of Gandhi does not teach the following, however, Noto teaches:
receiving, from a user device, the revision at the network that makes the revision available to one or more subsystems ([0023] “a software update for a given industrial asset 108 may be initially created/stored on a separate computing device and subsequently transmitted or uploaded to the update server 102 for storage thereon,” wherein the ‘separate computing device’ is the ‘user device’, and wherein the user uses the device as further described in Noto, [0044] “an engineer, manager, operator, or other user may upload a software update for an industrial asset(s) 108 to the update server 102.”);
receiving, by an application executed on a processor of the network, a selection input from the user device identifying the automated passenger conveying subsystem of the one or more subsystems ([0044] “Additionally, at (304), the user may select one or more remote locations 150 and/or one or more industrial assets 108 located at such remote location(s) 150 where the new software update is to be published or installed.”); and 
sending, by the application on the network, a message directly to the automated passenger conveying subsystem based on the selection input ([0045] “the update server 102 may be configured to transmit an indication of the availability of a new software update to the asset controller 104 without any periodic polling by the asset controller 104.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Keys in view of Gandhi with the user device operation as taught by Noto in order to implement a “improved system and method for scheduling software updates for an industrial asset” (Noto [0004]), wherein the system disclosed in Noto also provides an improved system management functionality since updates to device software may be uploaded by a user device remote from the update server itself.

With further regard to Claim 15, Keys in view of Gandhi and Noto does not teach the following, however, Lekkas teaches:
updating, at the automated passenger conveying subsystem, a plurality of nodes of the automated passenger conveying subsystem with the revision ([0039] “remote server 190 may determine that new firmware (e.g., protected data) is available for ECU node 140 and send a push notification to TCU 155 regarding ECU node 140 and information associated with the new firmware (e.g., release date, release version, file size, etc.). In response, TCU 155 may compare the information of the push notification with metadata of ECU data 165 associated with ECU Node 140, communicate with remote server 190 if TCU 155 detects any discrepancies, coordinate secured (e.g., encrypted, etc.) delivery of the firmware update via remote network 180 with remote server 190… Additionally or alternatively, TCU 155 may communicate ECU data 165 associated with one or more ECUs (e.g., one or more of ECU nodes 140, 145, and 150) to remote server 190 via remote network 180 to facilitate a determination by remote server 190, in conjunction with ECU data 191 as discussed below, whether to deliver protected data to vehicle 102 via remote network 180 and TCU 155,” wherein the “TCU” is the “subsystem”.); and
wherein the plurality of nodes of the automated passenger conveying subsystem include an access control/security system ([0010] “In accordance with embodiments of the present invention, an access authority may be used in conjunction with the security module to provide security enhancements to the automotive controller network.” [0054] “TCU 155 may send additional signaling instructions to security module 110 such as… to install firmware updates for security module 110”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Keys in view of Gandhi and Noto with the updating a plurality of nodes as taught by Lekkas since “one or more ECUs (e.g., one or more of ECU nodes 140, 145, and 150) may benefit from receiving protected data” (Lekkas [0039]), wherein “Protected data of embodiments may include data (e.g., software, firmware, other control instructions, etc.) updates for automotive ECUs” (Lekkas [0043]).

Claim 19: 
Keys in view of Gandhi, Noto and Lekkas teaches the software management system of claim 15. Keys in view of Noto and Lekkas does not teach the following, however, Gandhi teaches:
wherein the exchange operation comprises the automated passenger conveying subsystem downloading the revision from a database of the network via the application or a firmware service of the network and deploying the revision to a device or component of the automated passenger conveying ([0005] “the method can further comprise downloading the second controller application in response to a software compatibility check.” [0041] “The storage system 224…may include a database… and may include various kinds of mechanisms for storing, accessing, and retrieving various kinds of data,” wherein Fig. 2 shows “Computing Device” 109 comprising “Storage System” 224. [0048] “The loader master 305 can be a computing device.” [0049] “the loader master 305 sends a download message along with application software to the GCS [global control system] 309. For example, the loader master 305 may utilize a first library to supply a latest version of a controller application”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Keys in view of Noto and Lekkas with the downloading and deploying as taught by Gandhi since “Technical effects and benefits include eliminating the need for a mechanic to perform a site visit for installation and activation of new software thereby allowing use of existing manpower more efficiently” (Gandhi [0058]).

Claim 20: (Currently Amended)
Keys in view of Gandhi, Noto and Lekkas teaches the software management system of claim 15, and Keys further teaches: wherein the exchange operation comprises the automated passenger conveying subsystem providing log files to the network with respect to operations of a device or component of the automated passenger conveying subsystem ([0025] “When update jobs complete, reports 206 of results will propagate in the opposite direction.” [0068] “It can be noted that report data may include information such as MFP status, and/or update success.”).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Gandhi, Noto and Lekkas as applied to Claims 1, 8 and 15 above, and further in view of McGuire et al. (US Patent 6,493,871; hereinafter “McGuire”).
Claim 4:
Keys in view of Gandhi, Noto and Lekkas teaches all the limitations of claim 1 as described above. Keys in view of Gandhi, Noto and Lekkas does not teach the following, however, McGuire teaches:
wherein the selection input comprises a user input identifying the automated passenger conveying subsystem from the one or more subsystems and a device or component of the automated passenger conveying subsystem to receive the revision (Col. 15 Ln. 10: “in the case where the software product has a plurality of substantially discrete components, and the user may select to update only some of the components.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Keys in view of Gandhi, Noto and Lekkas with the identification of a component to receive a revision as taught by McGuire since “there is a great need for a more efficient and robust way to download update data for installing a revised software product” (McGuire Col. 4 Ln. 8).

Claim 11: 
Keys in view of Gandhi, Noto and Lekkas teaches all the limitations of claim 8 as described above. Keys in view of Gandhi, Noto and Lekkas does not teach the following, however, McGuire teaches:
wherein the selection input comprises a user input identifying the automated passenger conveying subsystem from the one or more subsystems and a device or component of the automated passenger conveying subsystem to receive the revision (Col. 15 Ln. 10: “in the case where the software product has a plurality of substantially discrete components, and the user may select to update only some of the components.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Keys in view of Gandhi, Noto and Lekkas with the identification of a component to receive a revision as taught by McGuire since “there is a great need for a more efficient and robust way to download update data for installing a revised software product” (McGuire Col. 4 Ln. 8).

Claim 18: 
Keys in view of Gandhi, Noto and Lekkas teaches all the limitations of claim 15 as described above. Keys in view of Gandhi, Noto and Lekkas does not teach the following, however, McGuire teaches:
wherein the selection input comprises a user input identifying the automated passenger conveying subsystem from the one or more subsystems and a device or component of the automated passenger conveying subsystem to receive the revision (Col. 15 Ln. 10: “in the case where the software product has a plurality of substantially discrete components, and the user may select to update only some of the components.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Keys in view of Gandhi, Noto and Lekkas with the identification of a component to receive a revision as taught by McGuire since “there is a great need for a more efficient and robust way to download update data for installing a revised software product” (McGuire Col. 4 Ln. 8).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Gandhi, Noto and Lekkas as applied to Claims 1 and 8 above, and further in view of Thebeau et al. (US PGPUB 2016/0107861; hereinafter “Thebeau”).
Claim 7:
Keys in view of Gandhi, Noto and Lekkas teaches the method of claim 1. Keys in view of Noto and Lekkas does not teach the following, however, Gandhi teaches:
wherein the automated passenger conveying subsystem is an elevator system, an escalator system, or a people mover system ([0007] “According to another embodiment or any of the method embodiments above, the automated passenger conveying device can be an elevator.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Keys in view of Noto and Lekkas with the type of system being updated as taught by Gandhi since it is well-known in the art that an elevator is a common type of passenger conveying system and further in order “to automatically initiate software checks of an automated passenger conveying system, supply updated or new software as needed to the automated passenger conveying system, and coordinate switchovers from current software to the updated or new software while safely disabling and enabling the automated passenger conveying system” (Gandhi [0058]).

With further regard to Claim 7, Keys in view of Gandhi, Noto and Lekkas does not teach the following, however, Thebeau teaches:
wherein the network is a cloud distribution system executing the application on at least the processor ([0027] “Controllers may utilize a cloud or cloud server to enable new features or support new devices/equipment. Before or during the modernization, the controller may receive updates via the cloud to support interface protocols to new equipment and/or add new functions/capabilities.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Keys in view of Gandhi, Noto and Lekkas with the cloud distribution system as taught by Thebeau in order “to optimize traffic” (Thebeau [0027]).

Claim 14:
Keys in view of Gandhi, Noto and Lekkas teaches the computer program product of claim 14. Keys in view of Noto and Lekkas does not teach the following, however, Gandhi teaches:
wherein the automated passenger conveying subsystem is an elevator system, an escalator system, or a people mover system ([0007] “According to another embodiment or any of the method embodiments above, the automated passenger conveying device can be an elevator.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Keys in view of Noto and Lekkas with the type of system being updated as taught by Gandhi since it is well-known in the art that an elevator is a common type of passenger conveying system and further in order “to automatically initiate software checks of an automated passenger conveying system, supply updated or new software as needed to the automated passenger conveying system, and coordinate switchovers from current software to the updated or new software while safely disabling and enabling the automated passenger conveying system” (Gandhi [0058]).

With further regard to Claim 14, Keys in view of Gandhi, Noto and Lekkas does not teach the following, however, Thebeau teaches:
wherein the network is a cloud distribution system executing the application on at least the processor ([0027] “Controllers may utilize a cloud or cloud server to enable new features or support new devices/equipment. Before or during the modernization, the controller may receive updates via the cloud to support interface protocols to new equipment and/or add new functions/capabilities.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Keys in view of Gandhi, Noto and Lekkas with the cloud distribution system as taught by Thebeau in order “to optimize traffic” (Thebeau [0027]).

Response to Arguments
Applicant's arguments, see the Remarks filed March 18, 2022, with respect to the rejections under 35 U.S.C. 103 of Claims 1-15 and 18-20 have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument, Page 10 Paragraph 3 of the Remarks, that “Gandhi does not disclose ‘updating is performed according to a schedule based on elevator idle time’ as recited in claim 1,” since “While Gandhi does refer to a time of day when the elevator system 101 is least active, this is not equivalent to the elevator idle time of claim 1. The ‘least active’ phrase in Gandhi indicates that the elevator system is still active, although at a low level.” the Office respectfully disagrees. The Office contends that Gandhi does disclose that the updating is scheduled based on an idle time of the elevator. In support of this assertion the Office would like to first direct the Applicant’s attention to the following citations in Gandhi:
[0004] “According to one embodiment, a method for automatic updating of a first controller application in a component of an automated passenger conveying device comprising disabling the automated passenger conveying device from providing service; performing a switchover from the first controller application to a second controller application…”
[0051] “At arrow 328, the loader master 305 sends a message to the GCS 309 to schedule a switchover. Scheduling the switchover can include determining a time of day when the elevator system 101 is least active and slotting the switchover for that time (e.g., at a time when a building is closed). At arrow 330, the loader master 305 receives a response message from the GCS 309 that the switchover is scheduled...”
[0053] “At arrow 344, the presently running controller application of the GCS 309 performs switchover. To perform the switchover, the GCS 309 activates the latest version of the controller application. At arrow 346, the latest version of the controller application sends a message to the NMS 303 indicating that switchover was completed.”
The Office contends that a method of performing a schedule update based on “a time when a building is closed,” as recited in Gandhi, does teach and make obvious the claimed “updating … according to a schedule based on elevator idle time” since it is well-known and common knowledge in the art that an elevator would be idle during the time when a building is closed. 
With respect to the Applicant’s argument that “The ‘least active’ phrase in Gandhi indicates that the elevator system is still active, although at a low level. This is not equivalent to ‘idle’ as recited in claim 1, which means not active,” the Office respectfully disagrees. The Office contends that the common meaning of the phrase “least active”, in the context of the disclosure in Gandhi, does not necessarily indicate that the elevator system is continually active, but rather could also include times when the elevator system is not active. The Office contends that it is well-known and common knowledge in the art that elevator systems are not necessarily continually active all of the time and that it common for there to be periods of idle time, i.e. during “a time when a building is closed” as recited in Gandhi.
As such, in view of the above discussion, the Office maintains that Keys in view of Gandhi, Noto and Lekkas teaches and makes obvious the limitations of Claim 1, including the limitation which recites, “wherein the updating is performed according to a schedule based on elevator idle time”.

With respect to the Applicant’s argument regarding the newly amended language of Claim 1, Page 12 Paragraph 2 of the Remarks, that “As such, even if Keys and Gandhi and Noto and Lekkas and Barry are combined, the elements of claim 1 do not result”, the Office respectfully disagrees. The Office contends, upon further review of the previously cited prior art, that the Gandhi et al. (US PGPUB 2017/0144858) and Lekkas (US PGPUB 2019/0281052) references do teach the newly amended language recited in independent Claims 1, 8 and 15. In support of this assertion the Office would like to first direct the Applicant’s attention to the following citations in Gandhi and Lekkas:
Gandhi [0031] “The computing device 109 of the elevator system 101 can be any controller, component, and/or sub-systems that utilize a controller application (e.g., software). In this way, the intelligent environment 100 can facilitate communication between the remote system 110 and the elevator system 100 to update software of that controller, component, and/or subsystem. Examples of these controllers, components, and subsystems include but are not limited to dispatch controller.”
Lekkas [0010] “In accordance with embodiments of the present invention, an access authority may be used in conjunction with the security module to provide security enhancements to the automotive controller network.” 
Lekkas [0054] “TCU 155 may send additional signaling instructions to security module 110 such as… to install firmware updates for security module 110.”
The Office contends that the “dispatch controller” recited in Gandhi and the “security module” recited in Lekkas, does respectively teach and make obvious the claimed “destination dispatch system” and “access control/security system” since it is clear from the disclosure of Gandhi and Lekkas that equivalent systems are disclosed. 
As such, in view of the above discussion, the Office maintains that Keys in view of Gandhi, Noto and Lekkas teaches and makes obvious the limitations of Claim 1, including the newly amended limitation which recites, “wherein the plurality of nodes of the automated passenger conveying subsystem include a destination dispatch system and an access control/security system”.

With respect to the Applicant’s further arguments, Page 12 of the Remarks, that the features of the remaining claims are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to Claim 1 discussed above, and as such the Office directs the Applicant to the responses above regarding these arguments. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. SOUGH/SPE, AU 2192/2194